It is a pleasure for me at the outset to extend to President Tijjani Muhammad-Bande my most sincere congratulations on his outstanding election to the presidency of the General Assembly at its seventy-fourth session. I take this opportunity to assure him of my full support for him in the discharge of his mandate.
I wish also to pay well-deserved tribute to Maria Fernanda Espinosa Garces for the excellent work she did during her term, which will go down in history as a successful presidency. Her unflagging energy and effectiveness do honour to all women.
We live in a world that is replete with of challenges of all kinds — inequality, armed conflict, terrorism and violent extremism, global warming, natural disasters, intolerance and the phenomenon of migration. A world that is more just and characterized by greater solidarity has always been one of my aspirations, first as a young revolutionary student and later as a political activist, at a time where the dream of a better world was our raison d’être. I often look back with nostalgia at that time, when we put human beings, their future and their status at the heart of our concerns. A sense of ethics and moral considerations were fundamental to our system of values.
But everything is different today; why and how did we lose sight of our values and reach a point where we no longer respect anything or anyone? Our situation today is a reflection of that transformation. Look at how we treat our fellow human beings, be they migrants or religious or ethnic minorities; what has happened to us? We forget that we are all here only temporarily and that our mission and duty is to protect and respect our neighbour and to preserve this Earth, which we inherited from our ancestors and which we must in turn pass on to future generations.
We must get back to our values. A perfect world is perhaps a pipe dream. But if each and every one of us takes a step with the goal of improving our welfare and that of our brothers and sisters, a better world is possible. For my part, I have tried to make my modest contribution throughout my life, particularly since my election to lead my country. Throughout my life it has been my ambition to contribute fully to a more just Guinea, one with greater solidarity, where all citizens, irrespective of their background or social status, can flourish in a healthy environment. The first years were hard; the coffers of the State were empty, and our country found no sympathetic ear at, or credibility with, the International Monetary Fund, the World Bank or other international organizations. We had to set out on the long and difficult path of negotiating and convincing. We managed to cancel the debt and make the necessary reforms. For example, we had to force more than 4,000 army officers into retirement. We had to make difficult choices and give the country a boost in the context of the emergence of Ebola. We went through a very difficult period that we overcame thanks to the sense of responsibility and collaboration of all Guineans, to whom I pay tribute. Believe me, they are a great people who have always had the courage to get themselves back on their feet.
Putting Guinea back on the investors’ map has not been easy either, but today we are at last seeing strong growth in private investment in Guinea across all sectors. With regard to the fight against poverty, the Guinean Government has established national agencies for financing local authorities and social inclusion, which are facilitating a better distribution of wealth, particularly through the allocation of 15 per cent of mining revenues to local authorities and direct cash transfers to vulnerable populations in remote areas of the country.
Since I have dedicated my mandate to young people and women, their participation in the decision-making process is central to our Government’s actions. The establishment of a microcredit programme has enabled the transfer to women of more than 100 billion Guinean francs in the form of revolving credit. We have built modern empowerment centres for women and thousands of women are benefiting from training across every sector. In the field of employment, 6,857 women were recruited into the civil service between 2010 and 2018. In the agricultural sector, 3,314 women farmers have been trained in improved agricultural production techniques. Those measures naturally also benefit people with disabilities, who are encouraged to participate in active working life. In terms of the environment and the fight against global warming, Guinea has committed to reducing greenhouse-gas emissions by 13 per cent, and a vast reforestation programme covering 2 million hectares throughout Guinea’s territory is planned by 2030.
Gender equality is one of my Government’s priorities. In addition to ensuring parity in school and university enrolment, as well as the elimination of early marriage and other discriminatory practices, I want to emphasize projects that will help women to become self-sufficient economically, keep girls in school and ensure that they have access to technical and scientific fields. To combat unemployment, we have also set up public-private partnership programmes for young people and women that have disbursed $140 million so far, and we expect that amount to rise significantly.
We have managed to launch many projects in the area of infrastructure that have changed the face of Guinea, and with the participation of our public and private partners, we have established a programme for launching significant construction projects in social housing and road, rail and port infrastructure, including the establishment of special economic zones, which will enable Guinea to finally become an exporter of finished products.
Under my presidency of the African Union, the African Renewable Energy Initiative (AREI) was launched at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change. That transformative initiative, launched and led by Africa, is designed to accelerate, intensify and exploit the continent’s immense potential in renewable energy resources, sustainable development and respect for the climate, which are the watchwords of that initiative. Despite the great scepticism that accompanied the creation of AREI in a general context in which we have become accustomed to never fulfilling the goals we set, today I have the pleasure and honour to announce to the Assembly that on 23 September the AREI Board of Directors confirmed that our target of funding 10 gigawatts of electricity, set for 2020, has been achieved, as we are already at 9.99 gigawatts.
I am also pleased to inform the Assembly that 92 other projects are at the technical evaluation stage and in the course of being approved. That will enable us to provide clean energy to millions of households across every geographic regions of the world. We can therefore say that with that renewable energy initiative, Africa is acting in the fight against climate change for both our continent and the world, better positioning Africa for participating in the world’s open trade networks. Two- thirds of Africans do not have access to electricity. I am making an appeal here to encourage and solicit the involvement of more public and private partners from around the world to invest in the renewable energy sector in Africa. That will enable our continent to use its resources more efficiently and make life more enjoyable and attractive to our young people so that they can finally see emigration as a choice and not an unavoidable constraint. When Africa wins, the world wins, because Africa is the future of the world.
